DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 5/23/2022 in which claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant’s Provisional Application No. 62/733,998, filed on 7/27/2020.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. US 20190188308 A1 (hereinafter referred to as “Simon”) in view of McClure et al. US 20170154087 A1 (hereinafter referred to as “McClure”).

As per claim 1, McClure teaches:
A computer-implemented method of determining data lineage based on database queries, the method comprising: 
receiving a database query (Simon, [0014] – The data source system (DSS) stores computation specifications associated with datasets, wherein storing a computation specification is interpreted as receiving because the data store must receive the data in order to store said data.  Paragraph [0050] – The computation specification 534 is a database SQL query or a database procedure);
parsing the received database query to identify a plurality of data entities associated with a plurality of data flows associated with the plurality of data entities (Simon, [0037] – Data source extractor extracts lineage information from data and computation specifications stored at the DSS, wherein extraction is interpreted as parsing.  Paragraph [0038] – The local data source extractor 315, the data source extractor 325, and the metadata repository extractor 330 are configured to extract computation specifications in the form of computation node graph, wherein the nodes in the graph represent data entities.  Paragraph [0039] – The computation node graph 320 is a data structure that describes relationships between datasets and transformation operations applied on datasets to calculate child datasets, wherein the datasets are interpreted as data entities), and 
a plurality of data transformations occurring between at least two of the plurality of data entities (Simon, [0039] – The computation node graph 320 is a data structure that describes relationships between datasets and transformation operations applied on datasets to calculate child datasets, wherein the datasets are interpreted as data entities); 
generating a query graph based on the received database query, the query graph including a plurality of nodes connected via edges, wherein the plurality of nodes correspond to the plurality of data entities and the edges correspond to the plurality of data flows and the plurality of data transformations (Simon, [0039] – The computation node graph 320 includes nodes that represent datasets or transformation operations, and edges that interconnect the nodes. see also fig. 14 as an example node graph); 
retrieving a data lineage query from memory, the data lineage query being separate from the database query and the data lineage query identifying one or more of the plurality of data entities associated with the plurality of nodes within the generated query graph (Simon, [0030] – The lineage calculator 125 receives requests to provide lineage information); and 
Although Simon teaches graphical information, Simon doesn’t explicitly state the graphical information can be displayed as an outputted representation, however, McClure teaches:
outputting a representation of the generated query graph based on the data lineage query (McClure, [0109] – The data lineage information maps may be a graphical view, pictorial view, flow-chart, or any other display method of the data lineage information).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Simon’s invention in view of McClure in order to explicitly output a graphical representation of the query graph; this is advantageous because it allows users to view the data in a dynamic and interactive way (McClure, paragraph [0137]).

As per claim 2, Simon as modified with McClure teaches:
The computer-implemented method of claim 1, further comprising: 
retrieving at least a second query graph, wherein the second query graph includes at least one node that is common with the generated query graph (McClure, [0047] – The first data lineage information may correspond to the first TDEI. The processor may retrieve second data lineage information. The second data lineage information may correspond to a second TDEI. The processor may formulate the data lineage information based on the first data lineage and the second data lineage. The processor may aggregate the data lineage information of the first data lineage information and the second data lineage information).

As per claim 3, Simon as modified with McClure teaches:
The computer-implemented method of claim 2, wherein the at least one node that is common with the generated query graph includes at least one of the following: 
a data table, a table column, a data view, a query result set, and a user-defined function (McClure, [0162] – A data lineage map may schematically illustrate connections between data objects. A data object may be a persistent data object. Files, tables and fields may be persistent).

As per claim 4, Simon as modified with McClure teaches:
The computer-implemented method of claim 2, further comprising: 
generating a combined property graph based on the query graph and the second query graph, wherein the combined property graph traces data lineage of data from a starting node within the query graph through the at least one common node and terminating at a node that outputs a final representation of the data (McClure, [0112] – The data lineage information contains key data elements which may be traced.  Paragraph [0165] – A file view may show a source to hop, and finally to a target).

As per claim 5, Simon as modified with McClure teaches:
The computer-implemented method of claim 4, further comprising: 
outputting a graph visualization or JavaScript Object Notation (JSON) using the combined property graph and based on the data lineage query, wherein the graph visualization is based on at least one portion of the combined property graph that includes nodes corresponding to the plurality of data entities referenced in the data lineage query (McClure, [0014] and [0015] – Data lineage information is provided to the user based on a request through a query).

As per claim 6, Simon as modified with McClure teaches:
The computer-implemented method of claim 1, further comprising: 
translating the data lineage query into one or more graph query languages compatible with the generated query graph (McClure, [0188] – The translation toll may receive a query.  Paragraph [0197] – Translation may include receiving a query for data lineage information of a business element identifier).

As per claim 7, Simon as modified with McClure teaches:
The computer-implemented method of claim 1, further comprising: 
detecting a plurality of attributes for the plurality of data entities (Simon, [0024] – The data lineage service provides data lineage information with varying granularity, including dataset level and attribute level lineage information.  See also paragraphs [0030], [0034] – Attributes of nodes, and [0043] – The transformation operations may be applied over one or more attributes of the dataset to generate the attributes of the child datasets); and 
appending the plurality of nodes corresponding to the plurality of data entities with the plurality of attributes (Simon, [0058] and [0144] – Attributes can be aggregated, wherein aggregation is interpreted as appending.  Fig. 14 also shows nodes being combined).

Claims 13-17 are directed to a device performing steps recited in claims 1, 2, 4, 5, and 7 with substantially the same limitations.  Therefore, the rejections made to claims 1, 2, 4, 5, and 7 are applied to claims 13-17.

Claims 19 and 20 are directed to a non-transitory machine-readable medium performing steps recited in claims 1 and 7 with substantially the same limitations.  Therefore, the rejections made to claims 1 and 7 are applied to claims 19 and 20.


Claims 8-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of McClure and further in view of Ouzzani et al. US 20160364325 A1 (hereinafter referred to as “Ouzzani”).

As per claim 8, McClure doesn’t explicitly teach validation, however, Ouzani teaches:
The computer-implemented method of claim 1, further comprising: 
validating the received database query prior to the parsing (Ouzzani, [0086] – Validation and check rules are included); and 
executing the validated query to generate a query report (Ouzzani, [0165] – We observe that the TPC-H Benchmark synthetic data generator best serves our purpose as it defines a general schema typical of many businesses and its 22 queries can easily be considered as our target reports).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Simon’s invention as modified in view of Ouzzani in order to validate the query; this is advantageous because it checks for errors in the query that don’t follow the rules.  Validation is also a common function in computer processing in general (Ouzzani, paragraph [0086]).

As per claim 9, McClure as modified with Ouzzani teaches:
The computer-implemented method of claim 8, wherein the validated query is executed concurrently with generating the query graph (McClure, [0499] – One of ordinary skill in the art will recognize that steps can be performed other than in the recited order).

As per claim 10, McClure as modified with Ouzzani teaches:
The computer-implemented method of claim 8, further comprising: 
detecting one or more of the plurality of data flows are associated with data operations that manipulate data without affecting the query report (McClure, [0096] - The governance may change without changing the topology of the lineage for the KDE or TDE).

As per claim 11, McClure as modified with Ouzzani teaches:
The computer-implemented method of claim 10, further comprising: 
excluding the one or more of the plurality of data flows from the query graph (McClure, [0014] – A query of specific data lineage information necessarily excludes other data flows with lineage information because a query is for specifying and filtering data so that not all data needs to be retrieved.  Paragraph [0151] – The webservice may utilize filtered data, wherein this is interpreted as excluding data flows from the query graph).

Claim 18 is directed to a device performing steps recited in claim 10 with substantially the same limitations.  Therefore, the rejection made to claim 10 is applied to claim 18.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of McClure and further in view of Talbot et al. US 20190108272 A1 (hereinafter referred to as “Talbot”).

As per claim 12, McClure doesn’t explicitly teach a nested query, however, Talbot teaches:
The computer-implemented method of claim 1, wherein the database query includes a nested query, and one of the plurality of nodes within the query graph is associated with a structured query language (SQL) operation of the nested query (Talbot, [0109] – The process also combines nested query results (those that are in a strictly subset/superset LOD relationship)).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Simon’s invention as modified in view of Talbot in order to include a nested query; this has been used in similar devices using SQL and is advantageous because this results in duplication of the nested results, but is not harmful because it allows comparing totals to subtotals (Talbot, paragraph [0109]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bracholdt et al. US 20200012741 A1 teaches path generation and selection tool for database objects (Title).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 7, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152